66 So.3d 851 (2011)
In re AMENDMENTS TO the FLORIDA RULES OF CRIMINAL PROCEDURE-RULE 3.191.
No. SC10-1880.
Supreme Court of Florida.
June 9, 2011.
Robert T. Strain, Chair, Criminal Procedure Rules Committee, Capital Collateral Regional Counsel, Tampa, FL, John F. Harkness, Jr., Executive Director, and Krys Godwin, Bar Liaison, The Florida Bar, Tallahassee, FL, for Petitioner.
R. Blaise Trettis, Executive Assistant Public Defender, Eighteenth Judicial Circuit, Viera, FL and S.A. Siddiqui, Siddiqui Legal Enterprise, Jacksonville, FL, Responding with comments.
PER CURIAM.
This matter is before the Court for consideration of proposed amendments to Florida Rule of Criminal Procedure 3.191 (Speedy Trial). We have jurisdiction. See art. V, § 2(a), Fla. Const.; Fla. R. Jud. Admin. 2.140(f).
At the request of the Court, the Florida Bar's Criminal Procedure Rules Committee (Committee) filed an out-of-cycle report on September 30, 2010, proposing an amendment to rule 3.191(i), which addresses the suspension of speedy trial procedures by administrative order of the Chief Justice due to emergency. The Executive Committee of the Board of Governors of the Florida Bar unanimously approved the proposal. The Committee's proposal was published for comment after being filed with the Court. Two comments were filed, and the Committee filed a response to the comments.
Upon consideration of the Committee's report, the comments filed, and the Committee's response thereto, we adopt new subdivision (i)(5) of rule 3.191 as proposed by the Committee. This new subdivision provides that the time periods under the speedy trial rule may be extended by an "administrative order issued by the chief justice, under Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv), suspending the speedy trial procedures as stated therein."
Accordingly, rule 3.191(i) is hereby amended as reflected in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The amendments shall become effective immediately upon release of this opinion.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.

APPENDIX

RULE 3.191. SPEEDY TRIAL
(a)-(h) [No change.]
(i) When Time May Be Extended. The periods of time established by this rule may be extended, provided the period of time sought to be extended has not expired at the time the extension was procured. An extension may be procured by:
(1) stipulation, announced to the court or signed in proper person or by counsel, by the party against whom the stipulation is sought to be enforced;
(2) written or recorded order of the court on the court's own motion or motion by either party in exceptional circumstances as hereafter defined in sub-division (l);
(3) written or recorded order of the court with good cause shown by the accused;or
*852 (4) written or recorded order of the court for a period of reasonable and necessary delay resulting from proceedings including but not limited to an examination and hearing to determine the mental competency or physical ability of the defendant to stand trial, for hearings on pretrial motions, for appeals by the state, for DNA testing ordered on the defendant's behalf upon defendant's motion specifying the physical evidence to be tested pursuant to section 925.12(2), Florida Statutes, and for trial of other pending criminal charges against the accused.; or
(5) administrative order issued by the chief justice, under Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv), suspending the speedy trial procedures as stated therein.
(j)-(p) [No change.]

Committee Notes

[No change.]